DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Selbak (US 5352111) in view of Bauer (US 4417867)
As Per Claim 1, Selbak discloses an arepa shaping assembly being configured to shape and cook arepa into a conical shape [abstract], said assembly comprising: 
a cooker [Fig. 1, #10] having a pair of cooking wells [Fig. 1, #16] therein wherein each of said cooking wells is configured to receive arepa dough for cooking [Col. 3, Lines 24-30; “…Each of the mold sections 19 includes a plurality of female mold portions 16 which are generally conically shaped and 
a form having a pair of spikes thereon [Fig. 1, #18], each of said spikes being inserted into a respective one of said cooking wells [Fig. 1, #16] when said form is positioned on said cooker wherein each of said spikes is configured to form the arepa dough into a cone dough [Col. 3, Lines 24-30; “…Each of the mold sections 19 includes a plurality of female mold portions 16 which are generally conically shaped and include an inner mold surface conforming substantially to the exterior surface of the desired product configuration….”];
Selbka does not disclose said form including a heater for cooking the arepa dough.
Bauer, much like Selbka, pertains to a dough forming mold assembly. 
Bauer discloses said form [Fig. 5, #200] including a heater [Fig. 5, #260] for cooking the dough [Fig. 5, #230].
Bauer discloses the benefits of the form having the heater in that it accelerates the cooking of the dough to be molded. [Col. 3, Lines 1-7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the form as taught by Selbka in view of the form as taught by Bauer to further include said form including a heater for cooking the arepa dough to accelerate the cooking of the dough to be molded. [Col. 3, Lines 1-7]
As Per Claim 2, Selbka discloses wherein said cooker comprises a housing having a top wall [Fig. 1, #A], a bottom wall [Fig. 1, #B] and a back wall [Fig. 1, #C], each of said cooking wells [Fig. 1, #16]  

    PNG
    media_image1.png
    508
    606
    media_image1.png
    Greyscale


As Per Claim 3, Selbka discloses all limitations of the invention except wherein said cooker comprises a pair of housing heating elements, each of said housing heating elements being positioned within said housing, each of said housing heating elements surrounding a respective one of said cooking wells wherein each of said housing heating elements is configured to be in thermal communication with the arepa dough when the arepa dough is poured into said cooking wells, each of said housing heating elements heating the arepa dough when said housing heating elements are turned on.
Bauer, much like Selbka, pertains to a dough forming mold assembly. 
Bauer discloses a pair of housing heating elements [Fig. 5, #270], each of said housing heating elements [Fig. 5, #270] being positioned within said housing [Fig. 5, #500], each of said housing heating 
Bauer discloses the benefits of the heating assembly in that it accelerates the cooking of the dough to be molded. [Col. 3, Lines 1-7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the housing as taught by Selbka in view of the heating assembly as taught by Bauer to further include wherein said cooker comprises a pair of housing heating elements, each of said housing heating elements being positioned within said housing, each of said housing heating elements surrounding a respective one of said cooking wells wherein each of said housing heating elements is configured to be in thermal communication with the arepa dough when the arepa dough is poured into said cooking wells, each of said housing heating elements heating the arepa dough when said housing heating elements are turned on to accelerate the cooking of the dough to be molded. [Col. 3, Lines 1-7]
Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Selbak (US 5352111) in view of Bauer (US 4417867) in further view of Talge, III (US 5716537)
As Per Claim 4, Selbka and Bauer disclose all limitations of the invention except wherein said cooker includes a receiver being coupled to said back wall of said housing.
Talge III, much like Selbka and Bauer, discloses an food apparatus with a removable plug. [abstract] 

Talge III discloses the benefits of the receiver in that it allows for a more accessible manner of placing a plug that would otherwise damage a user. [Col. 8, Lines 39-44] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the molding apparatus as taught by Selbka and Bauer in view of the apparatus as taught by Talge III to further include a receiver being coupled to said back wall of said housing to allow for a more accessible manner of placing a plug that would otherwise damage a user. [Col. 8, Lines 39-44]
As Per Claim 5, Selbka and Bauer discloses all limitations of the invention except wherein said cooker includes a plurality of receiver contacts, each of said receiver contacts being positioned within said receiver, each of said receiver contacts being comprised of an electrically conductive material. 
Talge III, much like Selbka and Bauer, discloses an food apparatus with a removable plug. [abstract] 
Talge III discloses a plurality of receiver contacts [Fig. 5, #101 & #102] each of said receiver contacts [Fig. 5, #101 & #102] being positioned within said receiver [Fig. 3, #96], each of said receiver contacts being comprised of an electrically conductive material [Col. 6, Lines 15-23; “…which receptacle 93 forms a horizontal channel 94 extending to a first side opening 95 (FIG. 3) sized to accommodate a standard female appliance AC power cord 96. As shown in FIG. 5, the receptacle 93 is open and includes a number of vertical slots 101 and 102. The slots 102 are adapted to receive fixed washers 103 on respective terminal pins 104a and 104b while the slots 101 are adapted to receive projections 105 on a pin securing block 111...”]
Talge III discloses the benefits of the receiver contacts in that it allows for a more accessible manner of placing a plug that would otherwise damage a user. [Col. 8, Lines 39-44] 

As Per Claim 6, Selbka discloses all limitations of the invention except a power cord being coupled to and extending away from said housing, said power cord being electrically coupled to each of said housing heating elements, said power cord being electrically coupled to each of said receiver contacts, said power cord having a distal end with respect to said housing, said distal end having a male plug being electrically coupled thereto wherein said male plug is configured to be electrically coupled to a power source comprising a female electrical outlet.
Talge III, much like Selbka and Bauer, discloses an food apparatus with a removable plug. [abstract] 
Talge III discloses a power cord [Fig. 3, #96] being coupled to and extending away from said housing [Fig. 3 #65], said power cord [Fig. 3, #96] being electrically coupled to each of said receiver contacts [Fig. 5, #101 & #102], said power cord having a distal end [Fig. 3, #96] with respect to said housing [Fig. 3, #35], said distal end having a male plug being electrically coupled thereto [Fig. 3, #A below] wherein said male plug [Fig. 3, #A below] is configured to be electrically coupled to a power source comprising a female electrical outlet [considering that the power cord is thought, it is clear from the configuration of the male plug that in order to be operable, it must be connected with a female outlet of a power source].

    PNG
    media_image2.png
    1608
    1142
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the cooking apparatus as taught by Selbka in view of the apparatus as taught by Talge III to further include power cord being coupled to and extending away from said housing, said power cord being electrically coupled to each of said housing heating elements, said power cord being electrically coupled to each of said receiver contacts, said power cord having a distal end with respect to said housing, said distal end having a male plug being electrically coupled thereto wherein said male plug is configured to be electrically coupled to a power source comprising a female electrical outlet to provide adequate power to the cooking apparatus. 
As Per Claim 7, Selbka discloses wherein said form comprises a panel [Fig. 1, #23] having a top surface [Fig. 1, #A below] and a bottom surface [Fig. 1, #B below], each of said spikes [Fig. 1, #18] extending downwardly from said bottom surface [Fig. 1, #B below], each of said spikes [Fig. 1, #18] having an outer surface and a distal end [Fig. 1, #C], said outer surface of each of said spikes [Fig. 1, #18] tapering to a point at said distal end [Fig. 1, #C below] such that each of said spikes has a conical shape [Fig. 1, #18], said top surface [Fig. 1, #A] having a pair of prominences extending upwardly therefrom [Fig. 3, #38], each of said prominences [Fig. 3, #38] being aligned with a respective one of said spikes [Fig. 1, #18], said bottom surface [Fig. 1, #B below] of said panel [Fig. 1, #10] resting on said top wall of said housing [Fig. 1, #I below] when said form [Fig. 1, #18] is positioned on said housing [Fig. 1, #I below].

    PNG
    media_image3.png
    583
    700
    media_image3.png
    Greyscale



Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Selbak (US 5352111) in view of Bauer (US 4417867) in further view of Talge, III (US 5716537) in further view of Premraj (US 8499684) 
As Per Claim 8, Selbka and Bauer disclose all limitations of the invention except a pair of handles, each of said handles being coupled to opposite ends of said panel wherein each of said handles is configured to be gripped, each of said handles being comprised of a thermally insulating material wherein each of said handles is configured to inhibit a user from getting burned when said handles are gripped.
Premraj, much like Selbka, pertains to a dough baking apparatus with forms associated with an associated depression. [abstract] 
Premraj discloses a pair of handles [Fig. 3, #38], each of said handles [Fig. 3, #38] being coupled to opposite ends of said panel [Fig. 3, #30] wherein each of said handles [Fig. 3, #38] is configured to be gripped [Claim 7; “…upturned handles (38) adapted to be grasped by a user for handling the sheet while hot following baking…”], each of said handles [Fig. 3, #38] being comprised of a thermally insulating material wherein each of said handles is configured to inhibit a user from getting burned when said handles are gripped. [Claim 7; “…upturned handles (38) adapted to be grasped by a user for handling the sheet while hot following baking…”] 
Premraj discloses the benefits of the handles in that they allow a user to handle the sheet while still hot. [Claim 7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the dough apparatus as taught by Selbka and Bauer in view of the baking apparatus as taught by Premraj to further include a pair of handles, each of said handles being coupled to opposite ends of said panel wherein each of said handles is configured to be gripped, each of said handles being comprised of a thermally insulating material wherein each of said handles is configured to inhibit a user from getting burned when said handles are gripped to allow a user to handle the sheet while still hot. [Claim 7]
As Per Claim 9, Selbka and Bauer disclose all limitations of the invention except further comprising a tab being coupled to and extending downwardly from said bottom surface of said panel, said receiver on said housing insertably receiving said tab when said panel is positioned on said housing, said tab having a bottom end.
Premraj, much like Selbka, pertains to a dough baking apparatus with forms associated with an associated depression. [abstract] 
Premraj discloses a tab [Fig. 3, #58]  being coupled to and extending downwardly from said bottom surface of said panel [Fig. 3, #30], said receiver [Fig. 1, #25] on said housing [Fig. 1] insertably receiving said tab [Fig. 1, #58] when said panel [Fig. 3, #30] is positioned on said housing [Fig. 1], said tab having a bottom end [Fig. 1, #62].
Premraj discloses the benefits of the tabs in that they provide a secure connection to the bottom plate. [Col. 3, Lines 6-12] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the dough shaping apparatus as taught by Selbka in view of the posts as taught by Premraj to further include a tab being coupled to and extending downwardly from said bottom surface of said panel, said receiver on said housing insertably receiving said tab when said panel is positioned on said housing, said tab having a bottom end to ensure a secure connection to the bottom plate. [Col. 3, Lines 6-12]
As Per Claim 10, Selbka and Bauer disclose all limitations of the invention except further comprising a plurality of tab contacts, each of said tab contacts being coupled to said bottom end of said tab, each of said tab contacts being comprised of an electrically conductive material, each of said tab contacts engaging a respective one of said receiver contacts when said tab is inserted into said receiver such that each of said tab contacts is in electrical communication with said respective receiver contact.

Premraj discloses a plurality of tab contacts [Fig. 1, #62], each of said tab contacts being coupled to said bottom end of said tab [Fig. 1, #58] , each of said tab contacts being comprised of an electrically conductive material [Col. 4, Lines 52-55; “…Each post is fabricated of an essentially rigid metallic material, preferably aluminum….”], each of said tab contacts [Fig. 1, #62] engaging a respective one of said receiver contacts [Fig. 1, #24] when said tab [Fig. 1, #58] is inserted into said receiver [Fig. 1, #24] such that each of said tab contacts [Fig. 1, #62] is in electrical communication with said respective receiver contact [Fig. 1, #24].
Premraj discloses the benefits of the tabs in that they provide a secure connection to the bottom plate. [Col. 3, Lines 6-12] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the dough shaping apparatus as taught by Selbka in view of the posts as taught by Premraj to further include a plurality of tab contacts, each of said tab contacts being coupled to said bottom end of said tab, each of said tab contacts being comprised of an electrically conductive material, each of said tab contacts engaging a respective one of said receiver contacts when said tab is inserted into said receiver such that each of said tab contacts is in electrical communication with said respective receiver contact to provide a secure connection to the bottom plate. [Col. 3, Lines 6-12]
As Per Claim 11, Selbka discloses all limitations of the invention wherein said heater comprises a pair of spike heating elements, each of said spike heating elements surrounding said outer surface of a respective one of said spikes wherein each of said spike heating elements is configured to be in thermal communication with the arepa dough when the arepa dough is poured into said cooking wells and said panel is positioned on said housing, each of said spike heating elements being electrically coupled to a respective one of said tab contacts.

Premraj discloses a pair of spike heating elements [Fig. 2, #46], each of said spike heating elements [Fig. 2, #46] surrounding said outer surface of a respective one of said spikes [Fig. 2, #46] wherein each of said spike heating elements [Fig. 2, #46] is configured to be in thermal communication with the dough when the batter is poured into said cooking wells [Fig. 2, #18; Claim 7; “…the depressions adapted to receive batter to be heated for baking cupcakes…”] and said panel [Fig. 3, #30] is positioned on said housing [Fig. 3], each of said spike heating elements [Fig. 2, #46] being electrically coupled to a respective one of said tab contacts [Fig. 3, #58].
Premraj discloses the benefits of the spike heating elements in that they ensure that the baking material is evenly heated. [Col. 4, Lines 40-44] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heating elements as taught by Selbka and Baeur in view of the heating elements as taught by Premraj to further include wherein said heater comprises a pair of spike heating elements, each of said spike heating elements surrounding said outer surface of a respective one of said spikes wherein each of said spike heating elements is configured to be in thermal communication with the arepa dough when the arepa dough is poured into said cooking wells and said panel is positioned on said housing, each of said spike heating elements being electrically coupled to a respective one of said tab contacts to ensure that the baking material is evenly heated. [Col. 4, Lines 40-44]
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Selbak (US 5352111) in view of Bauer (US 4417867) in further view of Premraj (US 8499684) in further view of Talge, III (US 5716537). 
As Per Claim 12, Selbka discloses an arepa shaping assembly being configured to shape and cook arepa into a conical shape [abstract], said assembly comprising:

 each of said cooking wells tapering to a point such that each of said cooking wells has a conical shape, said cooker being turned on to cook the arepa dough [Col. 3, Lines 24-30; “…Each of the mold sections 19 includes a plurality of female mold portions 16 which are generally conically shaped and include an inner mold surface conforming substantially to the exterior surface of the desired product configuration….”]; , said cooker comprising:
a housing having a top wall [Fig. 1, #A], a bottom wall [Fig. 1, #B below] and a back wall [Fig. 1, #C below], each of said cooking wells [Fig. 1, #16] extending through said top wall [Fig. 1, #A below] toward said bottom wall [Fig. 1, #B below], each of said cooking wells having a bounding surface [Fig. 1, #16];

    PNG
    media_image1.png
    508
    606
    media_image1.png
    Greyscale


a form having a pair of spikes thereon [Fig. 1, #18], each of said spikes [Fig. 1, #18] being inserted into a respective one of said cooking wells [Fig. 1, #16] when said form [Fig. 1, #18] is positioned on said cooker wherein each of said spikes [Fig. 1, #18] is configured to form the arepa dough into a cone, said form comprising: 
a panel [Fig. 1, #23] having a top surface [refer to annotated Fig. 1, #A below] and a bottom surface [refer to annotated Fig. 1, #B below] , each of said spikes extending downwardly [Fig. 1, #18] from said bottom surface [Fig. 1, #B below] , each of said spikes having an outer surface and a distal end [Fig. 1, #C below], said outer surface of each of said spikes [Fig. 1, #18] tapering to a point at said distal end [Fig. 1, #C below] such that each of said spikes has a conical shape [Fig. 1, #18 ], said top surface [Fig. 1, #A] having a pair of prominences extending upwardly therefrom [Fig. 3, #38], each of said prominences [Fig. 3, #38] being aligned with a respective one of said spikes [Fig. 1, #18], said bottom 

    PNG
    media_image1.png
    508
    606
    media_image1.png
    Greyscale

Selbka does not disclose a pair of housing heating elements, each of said housing heating elements being positioned within said housing, each of said housing heating elements surrounding a respective one of said cooking wells wherein each of said housing heating elements is configured to be in thermal communication with the arepa dough when the arepa dough is poured into said cooking wells, each of said housing heating elements heating the arepa dough when said housing heating elements are turned on; 
said form including a heater for cooking the arepa dough;
a receiver being coupled to said back wall of said housing; 
a plurality of receiver contacts, each of said receiver contacts being positioned within said receiver, each of said receiver contacts being comprised of an electrically conductive material; 

a tab being coupled to and extending downwardly from said bottom surface of said panel, said receiver on said housing insertably receiving said tab when said panel is positioned on said housing, said tab having a bottom end; a plurality of tab contacts, each of said tab contacts being coupled to said bottom end of said tab, each of said tab contacts being comprised of an electrically conductive material, each of said tab contacts engaging a respective one of said receiver contacts when said tab is inserted into said receiver such that each of said tab contacts is in electrical communication with said respective receiver contact; and
 said heater comprises a pair of spike heating elements, each of said spike heating elements surrounding said outer surface of a respective one of said spikes wherein each of said spike heating elements is configured to be in thermal communication with the arepa dough when the arepa dough is poured into said cooking wells and said panel is positioned on said housing, each of said spike heating elements being electrically coupled to a respective one of said tab contacts; and 
a power cord being coupled to and extending away from said housing, said power cord being electrically coupled to each of said housing heating elements, said power cord being electrically coupled to each of said receiver contacts, said power cord having a distal end with respect to said housing, said distal end having a male plug being electrically coupled thereto wherein said male plug is configured to be electrically coupled to a power source comprising a female electrical outlet.
Bauer, much like Selbka, pertains to a dough forming mold assembly. 
Bauer discloses said form [Fig. 5, #200] including a heater [Fig. 5, #260] for cooking the dough [Fig. 5, #230]; and

Bauer discloses the benefits of the form having the heater in that it accelerates the cooking of the dough to be molded. [Col. 3, Lines 1-7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the form as taught by Selbka in view of the form as taught by Bauer to further include said form including a heater for cooking the arepa dough, and a pair of housing heating elements, each of said housing heating elements being positioned within said housing, each of said housing heating elements surrounding a respective one of said cooking wells wherein each of said housing heating elements is configured to be in thermal communication with the arepa dough when the arepa dough is poured into said cooking wells, each of said housing heating elements heating the arepa dough when said housing heating elements are turned onto accelerate the cooking of the dough to be molded. [Col. 3, Lines 1-7]
Neither Bauer nor Selbka disclose a receiver being coupled to said back wall of said housing; 
a plurality of receiver contacts, each of said receiver contacts being positioned within said receiver, each of said receiver contacts being comprised of an electrically conductive material; 

a tab being coupled to and extending downwardly from said bottom surface of said panel, said receiver on said housing insertably receiving said tab when said panel is positioned on said housing, said tab having a bottom end;
 a plurality of tab contacts, each of said tab contacts being coupled to said bottom end of said tab, each of said tab contacts being comprised of an electrically conductive material, each of said tab contacts engaging a respective one of said receiver contacts when said tab is inserted into said receiver such that each of said tab contacts is in electrical communication with said respective receiver contact.
said heater comprises a pair of spike heating elements, each of said spike heating elements surrounding said outer surface of a respective one of said spikes wherein each of said spike heating elements is configured to be in thermal communication with the arepa dough when the arepa dough is poured into said cooking wells and said panel is positioned on said housing, each of said spike heating elements being electrically coupled to a respective one of said tab contacts; and 
a power cord being coupled to and extending away from said housing, said power cord being electrically coupled to each of said housing heating elements, said power cord being electrically coupled to each of said receiver contacts, said power cord having a distal end with respect to said housing, said distal end having a male plug being electrically coupled thereto wherein said male plug is configured to be electrically coupled to a power source comprising a female electrical outlet.
Talge III, much like Selbka and Bauer, discloses an food apparatus with a removable plug. [abstract] 

a plurality of receiver contacts [Fig. 5, #101 & #102] each of said receiver contacts [Fig. 5, #101 & #102] being positioned within said receiver [Fig. 3, #96], each of said receiver contacts being comprised of an electrically conductive material [Col. 6, Lines 15-23; “…which receptacle 93 forms a horizontal channel 94 extending to a first side opening 95 (FIG. 3) sized to accommodate a standard female appliance AC power cord 96. As shown in FIG. 5, the receptacle 93 is open and includes a number of vertical slots 101 and 102. The slots 102 are adapted to receive fixed washers 103 on respective terminal pins 104a and 104b while the slots 101 are adapted to receive projections 105 on a pin securing block 111...”]; and 
a power cord [Fig. 3, #96] being coupled to and extending away from said housing [Fig. 3 #65], said power cord [Fig. 3, #96] being electrically coupled to each of said receiver contacts [Fig. 5, #101 & #102], said power cord having a distal end [Fig. 3, #96] with respect to said housing [Fig. 3, #35], said distal end having a male plug being electrically coupled thereto [Fig. 3, #A below] wherein said male plug [Fig. 3, #A below] is configured to be electrically coupled to a power source comprising a female electrical outlet [considering that the power cord is thought, it is clear from the configuration of the male plug that in order to be operable, it must be connected with a female outlet of a power source].
Talge III discloses the benefits of the receiver contacts in that it allows for a more accessible manner of placing a plug that would otherwise damage a user. [Col. 8, Lines 39-44] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the molding apparatus as taught by Selbka and Bauer in view of the apparatus as taught by Talge III to further include a receiver being coupled to said back wall of said housing, the cooker includes a plurality of receiver contacts, each of said receiver contacts being positioned within said receiver, each of said receiver contacts being comprised of an electrically conductive material and a power cord being 
Neither Talge III, Selbka and Beur disclose a pair of handles, each of said handles being coupled to opposite ends of said panel wherein each of said handles is configured to be gripped, each of said handles being comprised of a thermally insulating material wherein each of said handles is configured to inhibit a user from getting burned when said handles are gripped; 
a tab being coupled to and extending downwardly from said bottom surface of said panel, said receiver on said housing insertably receiving said tab when said panel is positioned on said housing, said tab having a bottom end;
 a plurality of tab contacts, each of said tab contacts being coupled to said bottom end of said tab, each of said tab contacts being comprised of an electrically conductive material, each of said tab contacts engaging a respective one of said receiver contacts when said tab is inserted into said receiver such that each of said tab contacts is in electrical communication with said respective receiver contact; and 
said heater comprises a pair of spike heating elements, each of said spike heating elements surrounding said outer surface of a respective one of said spikes wherein each of said spike heating elements is configured to be in thermal communication with the arepa dough when the arepa dough is poured into said cooking wells and said panel is positioned on said housing, each of said spike heating elements being electrically coupled to a respective one of said tab contacts.

Premraj discloses a pair of handles [Fig. 3, #38], each of said handles [Fig. 3, #38] being coupled to opposite ends of said panel [Fig. 3, #30] wherein each of said handles [Fig. 3, #38] is configured to be gripped [Claim 7; “…upturned handles (38) adapted to be grasped by a user for handling the sheet while hot following baking…”], each of said handles [Fig. 3, #38] being comprised of a thermally insulating material wherein each of said handles is configured to inhibit a user from getting burned when said handles are gripped. [Claim 7; “…upturned handles (38) adapted to be grasped by a user for handling the sheet while hot following baking…”]; 
a tab [Fig. 3, #58]  being coupled to and extending downwardly from said bottom surface of said panel [Fig. 3, #30], said receiver [Fig. 1, #25] on said housing [Fig. 1] insertably receiving said tab [Fig. 1, #58] when said panel [Fig. 3, #30] is positioned on said housing [Fig. 1], said tab having a bottom end [Fig. 1, #62]; and 
plurality of tab contacts [Fig. 1, #62], each of said tab contacts being coupled to said bottom end of said tab [Fig. 1, #58] , each of said tab contacts being comprised of an electrically conductive material [Col. 4, Lines 52-55; “…Each post is fabricated of an essentially rigid metallic material, preferably aluminum….”], each of said tab contacts [Fig. 1, #62] engaging a respective one of said receiver contacts [Fig. 1, #24] when said tab [Fig. 1, #58] is inserted into said receiver [Fig. 1, #24] such that each of said tab contacts [Fig. 1, #62] is in electrical communication with said respective receiver contact [Fig. 1, #24]; and 
a pair of spike heating elements [Fig. 2, #46], each of said spike heating elements [Fig. 2, #46] surrounding said outer surface of a respective one of said spikes [Fig. 2, #46] wherein each of said spike heating elements [Fig. 2, #46] is configured to be in thermal communication with the dough when the batter is poured into said cooking wells [Fig. 2, #18; Claim 7; “…the depressions adapted to receive batter to be heated for baking cupcakes…”] and said panel [Fig. 3, #30] is positioned on said housing [Fig. 3], each of said spike heating elements [Fig. 2, #46] being electrically coupled to a respective one of said tab contacts [Fig. 3, #58].
Premraj discloses the benefits of the spike heating elements and the tab in that they ensure that the baking material is evenly heated [Col. 4, Lines 40-44] and provide a secure connection to the bottom plate. [Col. 3, Lines 6-12]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the arepa dough apparatus as taught by Talge III, Selbka and Beur in view of the apparatus as taught by Premraj to further include a pair of handles, each of said handles being coupled to opposite ends of said panel wherein each of said handles is configured to be gripped, each of said handles being comprised of a thermally insulating material wherein each of said handles is configured to inhibit a user from getting burned when said handles are gripped, a tab being coupled to and extending downwardly from said bottom surface of said panel, said receiver on said housing insertably receiving said tab when said panel is positioned on said housing, said tab having a bottom end a plurality of tab contacts, each of said tab contacts being coupled to said bottom end of said tab, each of said tab contacts being comprised of an electrically conductive material, each of said tab contacts engaging a respective one of said receiver contacts when said tab is inserted into said receiver such that each of said tab contacts is in electrical communication with said respective receiver contact; and said heater comprises a pair of spike heating elements, each of said spike heating elements surrounding said outer surface of a respective one of said spikes wherein each of said spike heating elements is configured to be in thermal communication with the arepa dough when the arepa dough is poured into said cooking wells and said panel is positioned on said housing, each of said spike heating elements being electrically coupled to a respective one of said tab contacts to ensure that the baking material is evenely heated [Col. 4, Lines 40-44] and provide a secure connection to the bottom plate. [Col. 3, Lines 6-12]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-570-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/              Examiner, Art Unit 3761    

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726